            Case 1:19-cr-00663-ER Document 95 Filed 09/03/21 Page 1 of 1




                                                                        September 1, 2021

VIA ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                               Re: United States v. David Liranzo
                                   19 Cr. 633 (ER)

Dear Judge Ramos:

        Please recall that I represent Mr. David Liranzo in his defense of the above-referenced
matter. Mr. Liranzo is presently scheduled to appear before Your Honor on September 9, 2021 at
3:30 p.m. for a pretrial conference. For the reasons that follow, I write to respectfully request that
Your Honor grant a two-week adjournment of the pretrial conference. This is the defense’s first
adjournment request in this matter. I have discussed this request with A.U.S.A. Nicholas
Chiuchiolo, and the Government has no objection

        The defense is in receipt of a proposed plea agreement dated August 19, 2021, and we are in
the process of reviewing the agreement with Mr. Liranzo and answering his questions. Mr. Liranzo
and I have scheduled a meeting for Tuesday, September 7, 2021 to continue our review of the
proposed plea agreement.

        Therefore, I write to respectfully request that Your Honor grant a two-week adjournment of
the pretrial conference in the above-captioned matter in order to allow me to continue to review the
proposed plea agreement with Mr. Liranzo and, if necessary, to continue ongoing negotiations with
the Government. If the parties come to an agreement prior to the scheduled pretrial conference date,
we will notify Chambers to seek a change of plea hearing date. The defense has no objection to the
exclusion of time under the Speedy Trial Act. Thank you for your consideration.

                                                                  Respectfully submitted,


                                                                  Mark I. Cohen, Esq.

MIC/gmf                                                Pretrial conference is adjourned from Sept. 1, 2021
                                                       to Oct. 1, 2021 at 10:30am.
Cc: A.U.S.A. Nicholas Chiuchiolo (via ECF)
    Mr. David Liranzo (via email)                      Phone: (877) 411 9748.
                                                       Access code: 3029857#


                                                                   09/03/21
